DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuyama (US 7871234). Yuyama disclose an automatic guide vehicle configured to move a trolley (see figure 2) having a trolley body (8), wheels (44) attached to the trolley body and a section to be connected provided on a lower surface of the trolley body (see figure 4), the automatic guided vehicle comprising: 
a vehicle body (9); 
drive wheels (50) attached to the vehicle body; and 
a connecting mechanism (see figure 6) connected to the trolley, wherein the connecting mechanism has: 

a drive apparatus (motor, see COL. 7, lines 18-21) for moving the connecting section in the first direction and connecting the connecting section to the section to be connected.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oriol (US 4077535). Oriol disclose an automatic guide vehicle configured to move a trolley (1) having a trolley body (see figure 11), wheels (2,3) attached to the trolley body and a section to be connected provided on a lower surface of the trolley body (see figures 11-13), the automatic guided vehicle comprising: 
a vehicle body (14); 
drive wheels (15,16) attached to the vehicle body; and 
a connecting mechanism (see figure 6) connected to the trolley, wherein the connecting mechanism has: 
a connecting section (21,20,26,27, see figures 14,15 and 6-8) disposed above an upper surface of the vehicle body to be movable in a first direction in a horizontal direction (as the member 27 is a chain spinning in the horizontal axis); and 
a drive apparatus (26) for moving the connecting section in the first direction and connecting the connecting section to the section to be connected.
Regarding claim 4, wherein the connecting section is a pin (21) extending in a first direction and the section to be connected has an insertion hole (4) into which the connecting section is inserted.



Allowable Subject Matter
Claims 2-3 and 5-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. There was no prior art found on “the support section having a first connecting section connected to the link member and the first connection section is disposed between the movable section and the connecting section in a horizontal direction”, additionally “the connecting section being a pin extending in the first direction, and the section to be connected having an insertion hole for the pin”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marlon A Arce whose telephone number is (571)272-1341.  The examiner can normally be reached on 8AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/MARLON A ARCE/Examiner, Art Unit 3611                     

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611